Citation Nr: 1638125	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-05 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left hip disability, claimed as Legg-Calve-Perthes Disease (LCPD).  

2.  Entitlement to service connection for a low back disability.  


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to April 1975 and from January 1976 to April 1976.  His second period of service was completed under an alias, as noted on the title page of this decision.  See April 20, 1976, Service Separation Form; April 2007 Statement in Support of Claim.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and July 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied service connection for a left hip disability and service connection for a low back disability, respectively.  Although the Veteran has previously been represented by multiple organizations, he has revoked each power of attorney, most recently with the Disabled American Veterans in an April 2016 statement.  The history of this case shows that the RO sent the Veteran a VA Form 21-22 in January 2010, and informed him that he must complete that for representation.  He subsequently submitted VA Forms 21-22 on two occasions, once in 2011 appointing the California Department of Veterans Affairs, and again in 2013 appointing Disabled American Veterans.  He has thus has been both informed of what is necessary to appoint a representative and has demonstrated that he knows how to appoint a representative.  Moreover, the Board sent him a letter in December 2014 informing him that he had 90 days from that date, or the date of a Board decision whichever comes first, to request a change of representation.  He has not submitted a VA Form 21-22 appointing a representative since or contemporaneous to the April 2016 statement revoking representation by Disabled American Veterans.  He is thus presently unrepresented.  The Board is remanding this case.  If the Veteran so desires, he can file a VA Form 21-22 while the case is with the Agency of Original Jurisdiction (AOJ) and appoint his representative of choice.  

The claim was previously remanded by the Board in June 2014, at which time it was noted that the issue on appeal, initially claimed as service connection for LCPD, left hip, was expanded to service connection for a left hip disability to more accurately reflect the diagnoses and symptoms for which service connection is sought.  

In addition, the Board also noted that the issues of entitlement to TDIU as well as service connection for a psychiatric disability had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  A review of the record since reveals that this is still the case.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2014 remand, the Board requested that a new VA examination and opinion be obtained, as that obtained in March 2014 was not adequate for the purpose of evaluating the left hip service connection claim.  The record demonstrates that in August 2014, the Veteran was hospitalized for psychiatric symptoms.  It was noted at that time that he was homeless.  The Veteran did not attend the VA examination in October of that year.  In a December 2014 statement, the Veteran reported that he did not attend his examination because he was receiving treatment in-patient and then he was incarcerated.  In an August 2016 Brief, the Veteran's representative asserted that the Veteran demonstrated good cause for his failure to report to the examination.  

Based on the forgoing, the Board finds that the Veteran should be provided a new opportunity to report for VA examination, as it is necessary for proper adjudication of the issue on appeal given the current evidence of record.  

In addition, the record demonstrates that the Veteran is in receipt of Social Security Administration benefits possibly related to his left hip disability; however, only the disability determination is of record.  As the related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  Cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (VA is required only to obtain SSA records when they may be relevant to the claim).  

Finally, VA added relevant private treatment records from multiple sources following the last adjudication of the claim.  As the claim is being remanded, the AOJ will have the opportunity to review this evidence before readjudicating the claim.  

Regarding the claim for service connection for low back disability, the Veteran submitted a notice of disagreement with the July 2015 denial of service connection in March 2016.  A statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Furnish a statement of the case pertaining to the issue of service connection for a low back disability.  Return that issue to the Board only if the claim is not granted and the Veteran timely perfects the appeal.  

2.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim in accordance with 38 C.F.R. § 3.159(c).  A response should be sought from the SSA District Office to which the Veteran's records were reportedly sent.

3322.  Then, obtain an addendum to the March 2014 VA examination by the same examiner or another examiner if not available.  If an examiner deems an examination necessary, one must be provided.  The claims file, including a copy of this remand, should be made available for review in conjunction with the addendum. 

Based on a review of the entire record and the history provided by the Veteran, the examiner should provide a response to each of the following:

a)  Provide an opinion as to whether any left hip disability preexisted service.  The examiner should note his or her level of confidence in the opinion (i.e., how sure he or she is in the conclusion) and state why.  The examiner is cautioned that the Board is not asking for an opinion expressed in terms of "at least as likely as not" and an opinion expressed in such terms will not be deemed adequate unless that is indeed the level of confidence, and no more or less, that the examiner has in his or her opinion.  

b)  If the examiner finds that any left hip disability preexisted service, the examiner should then also provide an opinion as to whether the left hip disability was not chronically worsened beyond the natural progression of the disability during or permanently aggravated by service.  The examiner should note his or her level of confidence in the opinion and state why.  Again, the examiner is cautioned that the Board is not asking for an opinion expressed in terms of "at least as likely as not" and an opinion expressed in such terms will not be deemed adequate unless that is indeed the level of confidence, and no more or less, that the examiner has in his or her opinion.  

c)  Regardless of the other opinions provide, the examiner must additionally provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the claimed left hip disability is related to the hip condition that manifested during the Veteran's active service.  The examiner should provide a detailed explanation for any opinion expressed.  

4.  After completion of all requested and necessary development, readjudicate the claim of entitlement to service connection for a left hip disability.  If the benefit sought is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




